United States Court of Appeals
                                                                                                   Fifth Circuit
                                                                                                 F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                                December 14, 2006
                                   FOR THE FIFTH CIRCUIT
                                                                                             Charles R. Fulbruge III
                                                                                                     Clerk


                                            No. 06-40114
                                          Summary Calendar


DONELL WILLIAMS,

                                                                                           Plaintiff-Appellant,

                                                  versus

JOHNNY MASON,

                                                                                          Defendant-
                                                           Appellee.

                     ------------------------------------------------------------------
                            Appeal from the United States District Court
                                   for the Eastern District of Texas
                                        USDC No. 9:05-CV-79
                     ------------------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       Donell Williams, Texas prisoner # 1129379, appeals from the dismissal of his 42 U.S.C. §

1983 complaint as frivolous and for failure to state a claim, pursuant to 28 U.S.C. § 1915A(b)(1).

Williams alleges that he suffers bleeding gums and digestive difficulty, including diarrhea and cramps,

due to the failure of the defendant to provide him with dentures. He alleges that no soft food diet has

been implemented, that he has not received a pass allowing him to eat slowly, and that he is suffering



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                         No. 06-40114
                                              -2-

disfigurement and may suffer bone loss. He contends that the denial of dentures showed deliberate

indifference to his needs.

       Because the district court dismissed both as frivolous and for failure to state a claim, our

review is de novo. See Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005). In his district court

pleadings and the prison grievances attached to his complaint, Williams alleged that he suffered from

cuts and bleeding taking days to heal; that certain foods were very difficult to chew; that he had

digestive difficulties; that he needed dentures to chew properly; that the defendant had denied his

request for dentures; and that he had not been issued a soft food pass. With Williams’s allegations

taken as true, it does not appear at this juncture that no relief could be granted based on his alleged

facts. See Bass v. Parkwood Hosp., 180 F.3d 234, 240 (5th Cir. 1999). If Williams suffered the

injuries and conditions he alleges, then he may have a serious medical need for dentures. See Farrow

v. West, 320 F.3d 1235, 1239-41 (11th Cir. 2003); Wynn v. Southward, 251 F.3d 588, 593 (7th Cir.

2001); Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir. 1988).

       Moreover, the district court should not have relied on the Martinez v. Aaron, 570 F.2d 317

(10th Cir. 1978), report and accompanying materials to refute Williams’s claim at this stage in the

proceeding. See Norton v. Dimazana, 122 F.3d 286, 292-93 (5th Cir. 1997). We vacate the

judgment of the district court and remand the case for further proceedings. In doing so, we express

no opinion regarding the ultimate merits of the case.

       VACATED AND REMANDED.